APPEALS OF GEORGE DERBYSHIRE, HARRY DERBYSHIRE, AND JOHN E. DERBYSHIRE.Derbyshire v. CommissionerDocket Nos. 2624, 2681, 2682.United States Board of Tax Appeals2 B.T.A. 414; 1925 BTA LEXIS 2396; September 7, 1925, Decided Submitted April 29, 1925.  *2396 Edward E. Burt, C.P.A., for the taxpayers.  A. H. Murray, Esq., for the Commissioner.  *414  Before IVINS and MORRIS.  These appeals, taken from determinations by the Commissioner of deficiencies in income taxes for the year 1919 in amounts less than $10,000, were heard together.  Other questions being waived at the hearing, the only question presented for decision relates to a deduction for the cost of restoring property damaged by leakage.  From the evidence submitted at the hearing, the Board makes the following FINDINGS OF FACT.  The taxpayers were engaged in the business of operating a store as copartners.  The building in which their store was located was constructed in 1917 at a cost of about $65,000.  The specifications of the building contract called for a basement so constructed as to be waterproof.  The basement was used as part of the store for kitchen ranges, ice boxes, rugs, linoleum, and similar articles.  In 1919 cracks developed in the side walls of the basement, with resulting leakage of water into the interior; also bulging of the floor.  At times there was as much as 8 inches of water on the floor.  Everything had to be removed*2397  from the basement.  The wall crumbled in places.  In 1919 the taxpayers contracted with the Aquabar Co. to remedy the situation at a cost of $4,000.  The floor was raised 18 inches with corresponding reduction in the height of the room, thereby making the room cramped and squatty as a display room for which it was intended.  The side walls were extended and the entire construction waterproofed.  That work remedied the situation until 1921 when, by reason of a recurrence of the condition, a well was dug and siphons installed to keep water out of the basement.  A second well was added in 1923.  The taxpayers paid $4,000 in 1919 for the work then done and deducted that amount upon their returns as repair expense.  The Commissioner disallowed the deduction and determined deficiencies amounting to less than $10,000 as to each of the taxpayers, who duly appealed from the determinations.  *415  DECISION.  The determinations of the Commissioner are approved.  On reference to the Board, ARUNDELL took no part in the consideration.